Name: Council Regulation (EEC) No 2232/91 of 22 July 1991 adjusting the daily subsistence allowance rates for officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities
 Type: Regulation
 Subject Matter: executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2232/91 of 22 July 1991 adjusting the daily subsistence allowance rates for officials on mission laid down in Article 13 of Annex VII to the Staff Regulations of Officials of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, account of the increased costs recorded in the different places of employment in the Member States, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, HAS ADOPTED THIS REGULATION : Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (ECC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (Euratom, ECSC, EEC) No 3736/90 (2), and in parti ­ cular Article 13 of Annex VII to the Staff Regulations and Articles 22 and 67 of the Conditions of Employment, Article 1 Having regard to the proposal from the Commission, Article 13 of Annex VII to the Staff Regulations is herebyamended as follows : Whereas the rates of daily subsistence allowance for offi ­ cials on mission should be adjusted, in order to take 1 . The scale in paragraph 1 (a) shall be replaced by the following : (in Bfrs) I II III Grades Al to A3 and LA3 Grades A4 to A8, LA4 and to LA8 and Category B Other grades 'Belgium 2 635 4 690 4 340 Denmark 3 130 6 120 5 660 Germany 2 465 4 225 3 910 Greece 1 680 2 880 2 665 Spain 2 550 5 230 4 840 France 2 395 4 300 3 980 Ireland 2 565 5 235 4 840 Italy 2 610 5 615 5 195 Luxembourg &gt; 2 535 4 435 4 100 Netherlands 2 625 4 955 4 585 Portugal 2 000 4 150 3 840 United Kingdom 2 510 5 755 5 325' (') OJ No L 56, 4. 3 . 1968, p. 1 . (2) OJ No L 360, 22. 12. 1990, p. 1 . No L 204/2 Official Journal of the European Communities 27. 7. 91 2. The first sentence of paragraph 2 is hereby amended to read as follows : '2. In addition to the rates set out in Column I of the foregoing scale, the hotel bill covering room, service and taxes, but excluding breakfast, shall be reimbursed up to a maximum of Bfrs 2 535 for Greece, Bfrs 3 305 for Luxembourg, Bfrs 3 670 for Belgium, Bfrs 3 210 for France, Bfrs 4 420 for the Netherlands, Bfrs 3 225 for Germany, Bfrs 5 055 for Denmark, Bfrs 4 945 for Italy, Bfrs 4 305 for the United Kingdom, Bfrs 4 415 for Ireland, Bfrs 4 685 for Spain and Bfrs 3 625 for Portugal .' Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1991 . For the Council The President P. DANKERT